Citation Nr: 0903747	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  00-21 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a liver disorder.

2.  Entitlement to service connection for a right shoulder 
disorder to include as secondary to a service-connected 
lumbar myositis disability.

3.  Entitlement to service connection for a left shoulder 
disorder to include as secondary to a service-connected 
lumbar myositis disability.

4.  Entitlement to service connection for thoracic 
spondylitic changes to include as secondary to a service-
connected left hip myositis disability.

5.  Entitlement to service connection for a left knee 
disorder to include as secondary to a service-connected left 
hip myositis disability.

6.  Entitlement to specially adapted housing or special home 
adaptation grant



REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse, and R.O.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
October 1981.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

Procedural history

The veteran's June 2001 claim for specially adapted 
housing/special home adaptation grant was denied in a June 
2001 rating decision.  An October 2004 rating decision denied 
service connection for a liver disorder, bilateral shoulder 
disorder, thoracic spondylitic changes, and left knee 
disorder.  The veteran disagreed and timely appealed.


In June 2005, the veteran, her spouse and her representative 
presented evidence and testimony regarding the veteran's 
claims at a hearing at the RO before the undersigned Veterans 
Law Judge (VLJ).  A transcript of that hearing has been 
attached to the veteran's VA claims folder.

In November 2005, the Board issued a decision that, among 
other things, included remand of the issue of entitlement to 
specially adapted housing / special home adaptation grant.  
In an August 2007 decision, the Board remanded the issues of 
service connection for liver, shoulders, thoracic and left 
knee disorders, and deferred a decision regarding specially 
adapted housing / special home adaptation grant.  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran has a 
chronic liver disorder or thoracic spondylitic changes. 

2.  There is no competent evidence that any current shoulder 
condition is related to the veteran's active duty military 
service or her service-connected lumbar myositis disability.

3.  There is no competent evidence that any current left knee 
condition is related to the veteran's active duty military 
service or her service-connected left hip myositis 
disability.

4.  The veteran has not lost use of both legs such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or wheelchair, due to her service-connected lumbar 
myositis and left hip myositis.  

5.  The veteran is not service connected for a disability 
that is productive of blindness in both eyes with 5/200 
visual acuity or less or includes the anatomical loss or loss 
of use of both hands, nor does the medical evidence show the 
existence of such disability.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a liver disorder is 
not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2008).

2.  Entitlement to service connection for a right shoulder 
disorder, to include as secondary to a service-connected 
lumbar myositis disability, is not warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).

3.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to a service-connected 
lumbar myositis disability, is not warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).

4.  Entitlement to service connection for thoracic 
spondylitic changes, to include as secondary to service-
connected left hip myositis, is not warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.310 (2008).

5.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service-connected left 
hip myositis, is not warranted.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2008).

6.  The basic eligibility requirements for a certificate for 
specially adapted housing or a home adaptation grant have not 
been established. 38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. 
§§ 3.809, 3.809a (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In 2004, the RO conducted a thorough review of the veteran's 
claims file and inferred claims for service connection in 
prior statements, which had never been adjudicated.  In a 
March 1984 statement, the veteran claimed service connection 
for a liver disorder and submitted a medical record showing 
diagnosis of hepatitis.  In a March 1998 statement, she 
indicated she had developed problems with her shoulders.  
After a 1982 denial regarding a left knee condition, she 
submitted a July 1982 statement requesting reconsideration of 
that claim.  Finally, she contends that she is entitled to 
specially adapted housing or a special housing adaptive 
grant.

The Board will first address preliminary matters and then 
render a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board has twice remanded the veteran's 
claim for further procedural and evidentiary development.  
Specifically, in the November 2005 remand, the Board ordered 
VBA to provide the veteran with proper notice of the elements 
of a claim for entitlement to specially adapted housing or a 
special housing adaptive grant.  The Board further ordered 
VBA to translate certain medical and other records from 
Spanish to English; to readjudicate the veteran's claims for 
Individual Unemployability (TDIU) and for entitlement to 
specially adapted housing or special housing adaptive grant; 
determine whether new and material evidence had been 
submitted to support a claim for entitlement to service-
connection for fibromyalgia; and, to inform the veteran that 
she must file a timely substantive appeal for the 
fibromyalgia issue.  Since the TDIU and fibromyalgia claims 
have already been finally addressed in an August 2007 Board 
decision, no further discussion is needed here as to 
compliance with prior Remand(s).

The record reveals that the veteran was provided notice of 
the elements of a claim for entitlement to specially adapted 
housing or a special housing adaptive grant in a letter dated 
February 2006.  The record contains translated documents 
identified by the Board's November 2005 remand.  A March 2007 
SSOC readjudicated the issue of entitlement to specially 
adapted housing or a special housing adaptive grant. 

Then, in the August 2007 decision, the Board remanded the 
issues of entitlement to service connection for disorders of 
the liver, bilateral shoulder, thoracic spondylitic changes 
and the left knee for determination of whether the veteran 
desired to have a hearing before the undersigned VLJ prior to 
a decision on those issues.  In response to the February 2008 
notice from the RO, the veteran submitted a written 
withdrawal of the request for a hearing before the 
undersigned VLJ in August 2008.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  In 
this case, the Board finds that VBA has substantially 
complied with both remand orders.  

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

It does not appear from a review of the record that proper 
notice was given to the veteran on these claims prior to 
adjudication.  However, such an error was harmless for the 
following reasons. 

First, with respect to the specially adapted housing or grant 
claim, as noted above, a letter was sent to the veteran in 
February 2006 informing her of the evidence needed to 
substantiate this claim.  

Second, with respect to the service connection claims, the 
veteran was sent a letter in May 2004 that informed her of 
the evidence necessary to substantiate a claim for direct 
service connection.  Although that letter specifically 
identified other claims she had filed, rather than the claims 
adjudicated herein, the 2004 letter still serves to show that 
she had actual knowledge of the elements of a direct service 
connection claim.  Another letter was sent to her in February 
2008, reiterating this information, specifically on these 
claims.  

The Board notes that the claims that the disorders for which 
she seeks service connection are also based on theories of 
secondary service connection.  The veteran has never received 
notice of the elements of secondary service connection in a 
separate letter from the RO.  However, for the reasons stated 
immediately below, the Board determines that that failure to 
provide such notice has created no prejudice to the veteran.

First, in the October 2004 rating decision, the RO stated 
that "[I]n order for service connection to be considered on 
a secondary basis, it is necessary that you provide evidence 
indicating that your [claimed] condition may be associated 
with the established service connected disability."  The 
veteran disagreed with the results of the October 2004 rating 
decision, and a statement of the case (SOC) was issued in 
February 2007.  Thus, the record indicates that the veteran 
had constructive knowledge of the elements of a secondary 
service connection claim, even though she was not provided 
such information within the context of a notice letter. 

More importantly, the October 2008 informal brief reveals 
that the veteran's representative was aware of the 
evidentiary requirements of secondary service connection, 
thus establishing that the veteran thereby had actual 
knowledge of the requirements, and, despite the 18 month 
period between the notice in the rating decision and the 
adjudication in the February 2007 SOC, the veteran has not 
contended that she has been prejudiced by the lack of notice.  
For those reasons, the Board finds that the lack of notice 
has resulted in harmless error.

In addition, the RO notified the veteran in that reasonable 
efforts would be made to help her obtain evidence necessary 
to support her claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on her claim.

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  In the present appeal, the veteran was provided specific 
notice of how VA determines a disability rating and an 
effective date in a letter dated February 2008.  

In addition, the duty to assist the appellant has also been 
satisfied in this case. The veteran's service medical 
records, VA treatment records and private medical records 
identified by the veteran are in the claims file and were 
reviewed by both the RO and the Board in connection with her 
claim.  VA has further assisted the veteran and her 
representative throughout the course of this appeal by 
providing them with statements of the case which informed 
them of the laws and regulations relevant to the veteran's 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.

Although examination or opinion was not sought as to the 
etiology of the claimed conditions, such a duty was not 
implicated in this case.  As described in more detail below, 
the record does not contain competent evidence that the 
veteran has a chronic liver disorder or thoracic spine 
disorder.  Although it is debatable whether she has shoulder 
or left knee conditions, there is no indication in the record 
that such conditions, if present, are possibly related to any 
incident of her military service or to her already service-
connected disabilities.  Without such a minimal showing, 
further medical inquiry is not needed.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As indicated above, the veteran presented evidence 
and testimony in support of her claim at a June 2005 hearing 
at the RO before the undersigned VLJ.  In addition, by 
written notice dated August 2008, the veteran waived her 
right to a hearing before a VLJ subsequent to the RO's 
consideration of the claims remanded by the Board.  

The Board will therefore proceed to a decision on the merits.  

Service connection claims

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2008).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).



Analysis

The Board observes that "although there may be multiple 
theories or means of establishing entitlement to a benefit 
for a disability, if the theories all pertain to the same 
benefit for the same disability, they constitute the same 
claim."  See Roebuck v. Nicholson 20 Vet.App. 307, 313 
(2006); see also Bingham v. Principi, 18 Vet.App. 470, 474 
(2004), aff'd, 421 F.3d 1346 (Fed. Cir.  2005).  Thus, the 
Board will address all aspects of service connection that are 
raised by the evidence or by the veteran.  

Secondary service connection

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin supra.

The veteran contends that her liver disorder was caused by 
medications used to treat her psychiatric disability.  See 
October 2008 informal brief at page 2.  However, the record 
does not include a diagnosis of a liver disorder, or for that 
matter, any evidence of a liver disorder.  Although when she 
filed this claim in 1984 she submitted a medical record 
showing hepatitis, there has been no liver disorder diagnosed 
in the intervening 20+ years.  As noted above, a service 
connection claim must include evidence of a current 
disability.  See Brammer, supra.  To the extent that the 
veteran has complained she has a liver condition, the Court 
has clearly stated that such statements made by one who is 
not qualified to make medical diagnoses are not probative.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  For that reason, the 
veteran's claim for service connection for a liver disorder 
under a theory of secondary service connection fails for lack 
of evidence of Wallin element (1).

The veteran contends that she has spondylitic changes in her 
thoracic spine that are due to her service-connected left hip 
myositis disability or due to her service-connected lumbar 
myositis.  See October 2008 informal brief.  The January 2007 
VA examiner reviewed the veteran's VA claims folder which 
included several reports of x-rays of the veteran's spine.  
The examiner reported the veteran complained of "low back 
pain [and] neck pain," which began during service after the 
veteran landed on her back on a tree stump.  The examiner 
noted there were no objective abnormalities of the thoracic 
spine.  X-ray evidence established the veteran's lumbar spine 
had "multilevel mild DJD [degenerative joint disease], 
multilevel facet degeneration."  The veteran's cervical 
spine was described to have "limited secondary to muscle 
spasm, mild multilevel degenerative change . . . evaluation 
limited to C5-6 space and above."  The examiner noted all 
imaging results were included in the results he reported.  

In sum, the record does not contain evidence of a diagnosis 
of a thoracic spine disorder.  Because there is no evidence 
of diagnosed thoracic spondylitic change, the veteran's claim 
fails.

The veteran contends that her left knee disorder is due to 
her service-connected left hip myositis.  A review of the 
medical evidence shows that it does not include any diagnosed 
left knee disorder.  The veteran has contended that her left 
knee is painful.  However, complaints of pain symptoms alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  To the 
extent that the veteran contends that she has a left knee 
condition, her statements are not probative.  See Espiritu, 
supra.

The veteran similarly contends that she has left and right 
shoulder disorders that are related to her service connected 
lumbar spine condition.  See October 2008 informal brief.  A 
review of the medical evidence of record indicates that there 
is no diagnosis of a left or right shoulder disorder, and 
there are no complaints of such a disorder to medical 
providers.  Without a diagnosis, there can be no service 
connection.  See Wallin and Brammer supra.  For those 
reasons, the veteran's claims for service connection for a 
left and right shoulder condition due to her service 
connected lumbar spine condition fail.

The evidence of record includes the report of a November 2002 
nuclear medicine whole body bone scan.  The report results 
reveal that "there is mild increased activity in the area of 
the acromioclavicular and sternoclavicular joints 
bilaterally."  Mildly increased activity was also seen in 
the "knees."  The impression stated that there were 
"findings consistent with that of degenerative change."  It 
is certainly not clear which "findings" the impression is 
referring to, but, assuming, for the sake of argument, that 
this is sufficient to establish degenerative changes are 
present in the veteran's shoulders and left knee, such that a 
disability is present, the claims would still be denied.  
With regard to element (3), medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability, the evidence does not 
include any opinion connecting the veteran's complaints 
regarding her left knee and shoulders to any service-
connected disability, and certainly does not include any such 
nexus opinion connecting undiagnosed conditions to the 
service-connected disabilities.  Thus, the claims fail for 
lack of element (3).

Direct service connection

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson, supra.  

As above, there are no diagnoses that the veteran has a 
current liver disorder or spondylitic changes in her thoracic 
spine.  For those reasons, Hickson element (1) is not 
satisfied and the claims fail on that basis alone.  In 
addition, there is no evidence in the veteran's service 
medical records of any condition regarding thoracic 
spondylitic changes or liver disorders.  Thus, the claims 
fail for lack of evidence of Hickson element (2) as well.  
Finally, there is no medical nexus evidence linking any of 
the undiagnosed conditions for which the veteran seeks 
service connection to any undisclosed condition in service.

With regard to the shoulders and left knee, as above, a 
November 2002 nuclear medicine whole body bone scan revealed 
"findings consistent with that of degenerative change."  
This is the sole evidence of any possible shoulder or left 
knee disorder.  Thus, Hickson element (1) is supported by 
evidence that is at least in equipoise.  

With regard to Hickson element (2), however, the record does 
not contain any evidence of an in-service incurrence of an 
injury to either shoulder or the left knee.  Indeed, the 
veteran has not so contended.  For that reason, the Board 
finds that element (2) is not satisfied and the claims fail 
for that reason alone.  With regard to element (3), the 
record has no medical opinion linking any current shoulder or 
left knee disorder to any injury or disease during service.  
The claims also fail for lack of evidence supporting element 
(3).

Presumptive service connection

Under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a), certain chronic 
diseases which manifest to a degree of 10 percent or more 
within one year from date of separation from service may be 
presumed to have been incurred during service.  Section 
3.309(a) provides that cirrhosis of the liver and arthritis 
are such diseases.  In this case, there is no evidence of 
record that the veteran presented with any manifestation of 
liver disorder or arthritis within one year of the date of 
her discharge from active duty.  Thus, the veteran can not 
receive service connection on a presumptive basis.

Conclusion

For the reasons stated above, the Board finds that the 
veteran's claims for service connection are not supported by 
the evidence of record and findings of service connection are 
not warranted.

Entitlement to specially adapted housing or special home 
adaptation grant

Relevant law and regulations

Eligibility for financial assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a)

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a veteran who 
served on active duty after April 20, 1898, and is receiving 
compensation for permanent and total service-connected 
disability due to (1) the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair, or (2) blindness 
in both eyes, having only light perception, plus, the 
anatomical loss or loss of use of one lower extremity, or (3) 
the loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (4) the loss or loss of use of one lower extremity 
together with the loss or loss of use of one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair. 38 U.S.C.A. § 2101 (West 2002); 38 
C.F.R. § 3.809(a)-(b) (2008).

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance. The determination will be made on the basis of the 
actual remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis. See also 38 C.F.R. § 4.63 (2008).

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, complete ankylosis of two major joints of an 
extremity, shortening of the lower extremity of 3 1/2 inches 
or more, and complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot-drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of that nerve. See also 38 C.F.R. § 
4.63 (2008).

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joint. See 38 C.F.R. § 4.45 (2008).

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court 
stated that the relevant inquiry concerning loss of use is 
not whether amputation is warranted but whether the appellant 
has had effective function remaining other than that which 
would be equally well served by an amputation with use of a 
suitable prosthetic appliance. The Court also stated that in 
accordance with 38 C.F.R. § 4.40, the Board is required to 
consider the impact of pain in making its decision and to 
articulate how pain on use was factored into its decision.

38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide 
examples and not an exclusive list of manifestations of loss 
of use of a foot. It is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified; findings sufficiently 
characteristic to identify the disease and the disability 
therefrom are sufficient; and above all, a coordination of 
rating with impairment of function will be expected in all 
cases. See 38 C.F.R. § 4.21 (2008) [application of rating 
schedule]; see also Mauerhan v. Principi, 16 Vet. App. 436 
(2002) [the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating; analysis should not be limited solely to whether the 
claimant exhibited the symptoms listed in the rating scheme].

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible. 38 C.F.R. § 
3.809(d) (2008).



Eligibility for assistance in acquiring a special home 
adaptation grant under 38 U.S.C.A. § 2101(b)

A certificate of eligibility for assistance in acquiring a 
special home adaptation grant may be issued to a veteran who 
served after April 20, 1898; is not entitled to a certificate 
of eligibility for assistance in acquiring specially adapted 
housing under 38 C.F.R. § 3.809 and has not previously 
received assistance in acquiring specially adaptive housing 
under 38 U.S.C.A. § 2101(a); and is entitled to compensation 
for permanent and total disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or less, or 
(2) includes the anatomical loss or loss of use of both 
hands. 38 C.F.R. § 3.809a (a), (b) (2008).

38 C.F.R. § 3.809a provides that a veteran who first 
establishes entitlement under this section and who later 
becomes eligible for a certificate of eligibility under 38 
C.F.R. § 3.809 may be issued a certificate of eligibility 
under § 3.809. However, no particular type of adaptation, 
improvement, or structural alteration may be provided to a 
veteran more than once.

Analysis

The veteran is service connected for an acquired psychiatric 
disorder, lumbar myositis, and left hip myositis.  The 
veteran's service-connected disabilities have been evaluated 
in combination as 100 percent disabling effective May 27, 
2003.  The veteran receives TDIU.

The veteran seeks specially adapted housing or a certificate 
of eligibility for a special home adaptation grant.  In 
substance, the veteran contends that such is warranted 
because she has used a wheelchair to assist with ambulation 
since about 2000.  See October 2008 informal brief. 

As noted in the relevant law and regulations section above, 
to qualify for financial assistance in acquiring specially 
adapted housing, (a) the loss, or loss of use of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair, or (b) the loss 
or loss of use of one lower extremity together with residuals 
of organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, must be 
demonstrated. 38 C.F.R. § 3.809(b)(1), (3) (2008). [Because 
the veteran has not lost the use of either upper extremity 
and is not blind, the other subparagraphs of 38 C.F.R. § 
3.809(b) are not for application in this case. The veteran 
does not contend otherwise.]  The criteria are disjunctive. 
See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned]. Compare Melson v. 
Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive 
"and" in a statutory provision meant that all of the 
conditions listed in the provision must be met].

The veteran testified at her June 2005 hearing that she could 
not walk long distances and needed to use a wheelchair.  Her 
representative explained to the undersigned VLJ that the 
veteran was able to "walk short distances like around the 
house."  See hearing transcript at page 14.  She testified 
that she sits in a chair to shower.  See transcript at page 
15.  The veteran attributes the loss of use of her lower 
extremities to her service-connected lumbar myositis and left 
hip myositis.

The evidence as to whether the veteran actually has loss of 
use of her legs is contradictory. 

In favor of her claim is the following evidence.  In 
September 1999, the VA Medical Center provided her an 
aluminum cane due to lumbar spine disc disease.  In May 2000, 
the VAMC provided her Canadian crutches for assistance 
ambulating.  In May 2001, the VAMC provided a wheelchair due 
to hip pain.  

Evidence unfavorable to the claim is the following.  
Contemporaneous with provision of a wheelchair in 2001, 
several VA examinations were conducted in April 2001.   
Although the veteran complained of hip and back pain, 
physical examination showed a normal gait cycle and there was 
no atrophy of the lower extremities.  She was able to walk 
unassisted, but she reported using crutches in the hospital 
or the supermarket.  Therefore, despite the provision of a 
cane, crutches, and wheelchair due to her complaints of pain, 
she was still able to walk unassisted, with a normal gait in 
2001.  The records from VAMC Orlando contain numerous notes 
dated from 2002 to 2004 by an orthopedic surgeon who opined 
that there was no medical reason the veteran was unable to 
walk and that, in fact, she should walk more to improve her 
condition.  These physician's notes also indicate that 
diagnostic testing has not shown findings to account for her 
complaints of such severe pain.   

Then, the most recent medical evidence includes a January 
2007 VA medical examiner's report which indicates the veteran 
"always" used one cane and a walker.  The examiner noted 
the veteran was able to stand for 15-30 minutes and was 
unable to walk more than a few yards.  The examiner further 
noted somewhat limited ranges of motion of the major joints 
of the bilateral legs.  The limited motion was, in the 
opinion of the examiner, due to "back pain and 
radiculopathy."  The examiner further concluded that the 
veteran's service-connected disabilities prevented her from 
"engaging in substantially gainful employment consistent 
with her educational and occupational background due to 
multiple incapacitating episodes and loss of motion and 
pain."  Despite these comments, examination of the spine 
showed no spasm or atrophy.  All reflexes (including hips, 
quads, and ankles) and sensation were normal.  

The question in this case is whether the veteran has actually 
lost the use of her lower extremities as a result of her 
service-connected disabilities such that she is precluded 
from ambulating without use of an assistive device.  The 
Board must weigh the probative value of all the evidence of 
record in answering that question.  After doing so, the Board 
has determined that rather than use of a wheelchair, cane, 
etc., being required due to loss of use, the evidence shows 
that the veteran has voluntarily chosen to use these devices.  
In other words, the service-connected disabilities are not of 
such severity - objectively - that she has lost the use of 
her legs.  Clearly, she has limited motion and complains of 
pain with motion.  There is no doubt that such symptoms 
affect her functional abilities, and the Board does not 
dispute this.  However, loss of use of the extremities is a 
much higher level of impairment than a severe level of 
functional loss.  

The symptom, which according to the veteran, limits her 
ambulation and functional state, is chronic pain, which is a 
subjective symptom.  The severity of the pain and its 
limiting influence on the veteran's functional status cannot 
be assessed objectively.  The fact is, in this case, the 
medical evidence shows that there is no objective reason for 
the severity of her complaints of pain and she has actually 
been encouraged to walk more - not to use assistive devices 
at all times.  Moreover, regardless of her complaints, she 
has no impaired reflexes, strength, or muscle tone.  

In short, for reasons expressed above the Board concludes 
that the veteran does not meets the basic eligibility 
requirements for entitlement to a certificate for specially 
adapted housing under 38 U.S.C.A. § 2101(a).  Although she 
may choose to use a wheelchair, walker, or cane, because it 
eases the severity of her pain, that is not the equivalent of 
a medical finding that she has lost the use of her lower 
extremities.  Again, as discussed in more detail below, her 
treating orthopedic surgeon has encouraged her to walk more 
and stated that there is no medical reason she is unable to 
do so.  

Where entitlement to assistance in acquiring specially 
adapted housing is not established, an applicant may 
nevertheless qualify for a special home adaptation grant. 
This benefit requires that the evidence show permanent and 
total service-connected disability that either results in 
blindness in both eyes with 5/200 visual acuity or less, or 
involves the anatomical loss or loss of use of both hands. 38 
U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b). In the present 
case, the veteran has not asserted, nor does the record show, 
service-connected blindness in both eyes with 5/200 visual 
acuity or less, or service-connected anatomical loss or loss 
of use of both hands. Therefore, a special home adaptation 
grant is also not warranted.






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a liver disorder is 
denied.

Entitlement to service connection for a right shoulder 
disorder is denied.

Entitlement to service connection for a left shoulder 
disorder is denied.

Entitlement to service connection for thoracic spondylitic 
changes is denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to specially adapted housing is denied.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


